The wisdom of the statute under review was for the legislature; we express no view thereon. We note that the expression *Page 567 
required of the children was a pledge, not an oath, and that, although this is not of importance, the ages of the children are slightly different from those stated in the opinion below. The judgment appealed from is affirmed and, except for these reservations, for the reasons expressed in the opinion of Mr. Justice Bodine filed in the Supreme Court.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, LLOYD, CASE, DONGES, PERSKIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, COLE, JJ. 12.
For reversal — None.